Appeal from a decree of the Surrogate’s Court, Queens County, which, inter alia, holds that the trust erected in paragraph “ Fourth ” of the will herein does not suspend the absolute power of alienation and absolute ownership for more than two lives in being at the time of the testator’s death (Personal Property Law, § 11; Real Property Law, § 42). Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing separate briefs, payable out of the estate. No opinion. Present —Wenzel, Acting' p. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.